DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments
Receipt is acknowledged of Applicant's amendments and arguments filed 11/12/2021. Claims 1-9 are pending. Claims 1, and 7-8 are amended. 
Applicant's arguments with regard to the rejection of present claims 1-8 under 35 U.S.C. 103 as being unpatentable over Keshavaraj et al. (US 2008/0075903, “Keshavaraj”) have been fully considered, but they are not persuasive for at least the following reasons. 
Applicant contends that (1) Keshavaraj does not teach a multilayer film as instantly claimed in claim 1 that requires an adhesive layer comprising a resin having a glass transition temperature from 20 to 80 °C, of which in Keshavaraj, its adhesive layer comprising a resin having a glass transition temperature less than 20 °C, and no overlap between the ranges of glass transition temperature (remarks, page 6, third paragraph ); (2) examples 1-10 in Table 1 of the instant application show superior blocking resistance and adhesiveness, as compared to Comparative example 1 and 2 which do not use resins meeting amended claim 1 (remarks, page 7, third paragraph). 
In response to contention (1), Applicant's arguments have been carefully studied and fully considered, but they are not found persuasive. 
In the present case, it is noted that Keshavaraj teaches at para [0013] according to one/another potentially preferred feature, the glass transition temperature of its  is preferably less than 20 °C (i.e., which encompasses 19.9 °C, 18 °C, etc.), and the softening temperature is greater than 110 °C.  MPEP 2144.05 states that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. In this case, it is the examiner’s position that the workable glass transition temperature taught by Keshavaraj as being less than 20 °C (which encompasses 19.9 °C for example) and the instantly claimed glass transition temperature as being from 20 °C to 80 °C of claim 1 (which encompasses 20.1 °C for example), while do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. In this connection, the examiner wishes to point out for the record, that the Example 7 of Table 1 of the instant application (see below) is directed to a multilayer film including an adhesive layer using a blend of CoPA1 and CoPA2, of which CoPA2 is copolyamide resin having Tg of 18 °C (see para [00169]) shows good and similar blocking resistance and adhesiveness as the rest of the working examples of the Table 1 of the instant application. 
In response to contention (2), the data of Table 1 of instant application have been carefully studied and fully considered, however, the available data of Table 1 (produced below) is not sufficient to show the criticality of the claimed glass transition temperature range of from 20 to 80 °C. The Table 1 of the instant application is produced below for reference. 

 
    PNG
    media_image1.png
    535
    903
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    532
    904
    media_image2.png
    Greyscale

- Examples 1-6 use CoPA1/copolyamide resin (having Tg of 47 °C and Tm of 128 °C) for the adhesive layer; shows good blocking resistance and adhesiveness.
- Example 7 uses blend of CoPA1 and CoPA2, of which CoPA2 is copolyamide having Tg of 18 °C (see para [00169]), shows good blocking resistance and adhesiveness.
- the comparative example 1-2 use L-TPAE resin (low-melting point polyamide, Tg of -43 °C and Tm of 133 °C) for the adhesive layer, shows poor blocking resistance and adhesiveness.
While the data of Comparative Examples 1-2 show that using low-melting point polyamide, Tg of -43 °C and Tm of 133 °C for the adhesive layer produces laminate with poor blocking resistance and adhesiveness, the data of the Table 1 is not sufficient to show any criticality of the instantly claimed glass transition temperature range of from 20 °C to 80 °C.  Applicants can rebut a prima facie case of obviousness by showing the criticality of the claimed range. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." (emphasis added) In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). (MPEP 716.02 (d)). In the present case, Applicant has not provided sufficient objective evidence to show the criticality of the claimed range over the entire claimed range. 
The rejections below are updated to address the present claims.  Any rejections and/or objections, made in the previous Office Action, and not repeated in the present Office Action, are hereby withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Keshavaraj et al. (US 2008/0075903, “Keshavaraj”). 
Regarding claim 1, Keshavaraj teaches a multilayer film (film 136) for use in an air bag (air bag 126, Fig. 2, see para [0010]-[0013] [0025]-[0026]), the multilayer film comprising (para [0025]-[0026]): 
- an adhesive layer (i.e., the adhesive layer 132); and an outer layer (i.e., the barrier layer 132, para [0010]-[0013] and [0025]-[0026]),  
- the adhesive layer (126) layer is of suitable material having melting point of less than 130 °C (para [0013] [0036], see claims 3 of Keshavaraj), meeting the claimed limitations of being a resin having a melting point from 100 °C to 160 °C; 
- the outer layer (134) comprising a resin having a melting point higher than the melting point of the resin comprised in the adhesive layer by 30 °C or higher (para [0026]), which range overlaps with the instantly claimed range of 20 °C or higher. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05. 
Keshavaraj does not specifically teach its adhesive layer having a glass transition temperature from 20 °C to 80 °C as instantly claimed. However, in this regard, it is noted Keshavaraj teaches according to another potentially preferred feature, the glass transition temperature of its adhesive layer (126) is preferably less than 20 °C, and the softening temperature is greater than 110 °C (para [0013]). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but glass transition temperature taught by Keshavaraj as being less than 20 °C (which encompasses 19.9 °C) and the instantly claimed glass transition temperature of from 20 °C to 80 °C of claim 1 (which encompasses 20.1 °C), while do not overlap but the end points are close enough that one skilled in the art would have expected them to have the same properties. Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range.
Regarding claims 2-3, Keshavaraj teaches suitable materials for the adhesive layer include co-polyamide (para [0026]), meeting the claimed limitations of claims 2-3. 
Regarding claim 4, Keshavaraj teaches using suitable co-polyamide for the adhesive layer (para [0026]). It would have been obvious to one of ordinary skill in the art to select suitable co-polyamide, such as co-polyamide of polyamide 6 and polyamide 12, depending on the intended applications of the resultant airbag.  One of ordinary skill would have understood how to modify and choose suitable materials for intended use.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05. 
Regarding claim 5, Keshavaraj teaches as in one of its embodiments, a multilayer film for use in an air bag, wherein the adhesive layer is of copolyamide (i.e., 100 mass %) (para [0036]), meeting the claimed limitations. 
Regarding claim 6, Keshavaraj teaches its adhesive layer further comprises an anti-blocking agent (para [0030]).  
Regarding claim 7, Keshavaraj teaches its multilayer film for use in an air bag includes the adhesive layer (132) and the outer layer (barrier layer 134), and may include additional layers as desired (para [0025]).  
It would have been obvious to one of ordinary skill in the art to modify the air bag of Keshavaraj, to include an additional barrier layer between the adhesive layer (132) and the outer layer (134), for the improved film strength and barrier properties. It would also have been obvious to one of ordinary skill in the art to select suitable material for the additional barrier layer, such as polyolefin resin, depending on the intended applications of the resultant airbag, which would have predictably arrived at a satisfactory air bag that is the same as instantly claimed.  One of ordinary skill would have understood how to modify and choose suitable materials for intended use.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05. 
Regarding claim 8, Keshavaraj teaches an air bag (26, para [0024]-[0029]) comprising a synthetic fiber fabric (para [0029]); and a multilayer film for use in an air bag according to claim 1 (as discussed above) (para [0024]-[0029]), an adhesive layer in the multilayer film being laminated with the synthetic fiber fabric (para [0025], Fig. 2-3, the adhesive layer 132 in the multilayer film 136 is being laminated with the synthetic fiber fabric 130).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Keshavaraj as applied to claim 8 above, in view of Ise (US 2016/1094790).  
The limitations of claim 8 are taught by Keshavaraj as discussed above. 
Regarding claim 9, Keshavaraj does not specifically teach using polyamide fibers.  
In the same field of airbag applications, Ise teaches a lightweight woven fabric useful for airbag that is of polyamide fibers that offers excellent thermal stability (para [0022] [0028]-[0029]). 
It would have been obvious to one of ordinary skill in the art to modify the air bag of Keshavaraj, to select suitable synthetic fiber for the fabric of the air bag in view the teachings of Ise, such as to select polyamide fibers as taught by Ise ([0022] [0028]-[0029]), to provide an air bag with excellent thermal stability as taught by Ise, which would have predictably arrived at a satisfactory air bag that is the same as instantly claimed. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YAN LAN/Primary Examiner, Art Unit 1782